

116 HR 8573 IH: Helping Families Access Pediatric Care Act of 2020
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8573IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Schrier introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit group health plans, health insurance issuers offering group or individual health insurance coverage, State plans under title XIX of the Social Security Act, State child health plans under title XXI of such Act, and the TRICARE program from applying a deductible to outpatient pediatric services.1.Short titleThis Act may be cited as the Helping Families Access Pediatric Care Act of 2020.2.Prohibiting certain health plans from applying a deductible to outpatient pediatric services(a)ERISA(1)In generalSubpart B of part 7 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:716.Prohibition on application of deductible to outpatient pediatric services(a)In generalA group health plan and a health insurance issuer offering group health insurance coverage may not impose any deductible under such plan or coverage (as applicable) with respect to outpatient pediatric services (as defined in subsection (b)) for which benefits are provided under such plan or coverage.(b)Outpatient pediatric services definedFor purposes of subsection (a), the term outpatient pediatric services means any item or service furnished to an individual under the age of 18 as an outpatient by a health care provider acting within the scope of such provider’s license, regardless of whether such service is furnished in-person or through use of a telecommunications system..(2)Clerical amendmentThe table of contents of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following:Sec. 715. Additional market reforms. Sec. 716. Prohibition on application of deductible to outpatient pediatric services..(b)PHSASubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:2730.Prohibition on application of deductible to outpatient pediatric services(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage may not impose any deductible under such plan or coverage (as applicable) with respect to outpatient pediatric services (as defined in subsection (b)) for which benefits are provided under such plan or coverage.(b)Outpatient pediatric services definedFor purposes of subsection (a), the term outpatient pediatric services means any item or service furnished to an individual under the age of 18 as an outpatient by a health care provider acting within the scope of such provider’s license, regardless of whether such service is furnished in-person or through use of a telecommunications system..(c)IRC(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9816.Prohibition on application of deductible to outpatient pediatric services(a)In generalA group health plan may not impose any deductible under such plan with respect to outpatient pediatric services (as defined in subsection (b)) for which benefits are provided under such plan.(b)Outpatient pediatric services definedFor purposes of subsection (a), the term outpatient pediatric services means any item or service furnished to an individual under the age of 18 as an outpatient by a health care provider acting within the scope of such provider’s license, regardless of whether such service is furnished in-person or through use of a telecommunications system..(2)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new items:Sec. 9815. Additional market reforms. Sec. 9816. Prohibition on application of deductible to outpatient pediatric services..(d)MedicaidSection 1916A of the Social Security Act (42 U.S.C. 1396o–1) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and(B)by adding at the end the following new paragraph:(4)Prohibition on application of deduction to outpatient pediatric servicesA State may not impose a deduction under the plan with respect to outpatient pediatric services (as defined in subsection (f)).; and(2)by adding at the end the following new subsection:(f)Outpatient pediatric services definedFor purposes of this section, the term outpatient pediatric services means any item or service furnished to an individual under the age of 18 as an outpatient by a health care provider acting within the scope of such provider’s license, regardless of whether such service is furnished in-person or through use of a telecommunications system..(e)CHIPSection 2103(e) of the Social Security Act (42 U.S.C. 1397cc) is amended by adding at the end the following new paragraph:(5)Prohibition on application of deduction to outpatient pediatric services(A)In generalThe State child health plan may not impose a deductible with respect to outpatient pediatric services (as defined in subparagraph (B)).(B)Outpatient pediatric services definedFor purposes of this paragraph, the term outpatient pediatric services means any item or service furnished to an individual under the age of 18 as an outpatient by a health care provider acting within the scope of such provider’s license, regardless of whether such service is furnished in-person or through use of a telecommunications system..(f)First-Dollar coverage allowance for outpatient pediatric services for high deductible plansSection 226(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(F)Safe harbor for absence of deductible for outpatient pediatric servicesA plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for outpatient pediatric services (as defined in section 9816(b))..(g)TRICARE program(1)In generalSection 1095d of title 10, United States Code, is amended—(A)in the section heading, by inserting prohibition on and before waiver; (B)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively;(C)by inserting before subsection (b), as so redesignated, the following new subsection (a):(a)Prohibition on application of deductible to outpatient pediatric servicesThe Secretary of Defense may not impose any deductible under the TRICARE program for medical care provided to a covered beneficiary who is under the age of 18 as an outpatient, regardless of whether such care is furnished in-person or through use of a telecommunications system.; and(D)in subsection (b), as so redesignated, by striking The Secretary and inserting In addition to the requirement under subsection (a), the Secretary. (2)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by striking the item relating to section 1095d and inserting the following new item:1095d. TRICARE program: prohibition on and waiver of certain deductibles..(3)Conforming amendmentSection 1075(d) of such title is amended by adding at the end the following new paragraph:(5)The Secretary may not impose any deductible amounts for outpatient pediatric services pursuant to section 1095d of this title..(h)GAO studyNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report on the effects of the amendments made by this Act on premiums, deductibles, and copayment and coinsurance requirements with respect to group health plans and group and individual health insurance coverage (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)). (i)Effective dateThe amendment (or amendments) made by—(1)subsections (a) through (c) and subsections (f) and (g) shall apply with respect to plan years beginning on or after the date that is 2 years after the date of the enactment of this Act;(2)subsection (d) shall apply with respect to medical assistance furnished in calendar quarters beginning on or after the date that is 2 years after the date of the enactment of this Act; and(3)subsection (c) shall apply with respect to child health assistance furnished calendar quarters described in paragraph (2).